Title: 16th.
From: Adams, John Quincy
To: 


       Mr. Thaxter and Miss Nancy dined here. The latter appeared very different from when she lived here. She seem’d to feel under restraint, and obliged to behave with propriety, I cannot see, how persons think that provided they behave well in Company, it is of no Consequence, how they behave at home. I believe I never knew a young Lady, of whom I thought so differently at different times; and as my present disposition of mind is not much in her favour, I will say nothing.
      